DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 05/09/2022 has been entered and made of record.
Claims 41, 43, 45, 47, 49, 50 and 59 has been amended.
Claims 41-50 and 59 are currently pending.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.                                                                                                                               Claim 41, the applicant argued that Gale in view of Casaccia does not disclose "determining a subset of available communication links out of the plurality of communication links, which subset of available communication links are available for transmission of a data segment within a current time period," as recited in the
representative independent claim. 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.3A-B, Gale clearly discloses that the packet parsing unit 310 is determining availability of active link or inactive link out of the plurality of communication links 305-1 to 305-N by using the flow based mapping programmed in table 312, whereby subset of available communication links are available for transmission of a packet data segment within a current time period since frame distributor 316 is using a hash algorithm to re-direct flows from the inactive link 305 to active links 315 within processing time for re-mapping the flows to active links (see Gale, Fig.3A-B Col 8 lines 55-67 to Col 9 lines 1-24). Gale also discloses processor 306 of the example device 300 is directing and selecting the data packet to the egress port of a communication link from the subset of available communication links based on the output of the hash algorithm for transmission of the data segment and re-directing flows from the inactive link 305 to active links 315 by using a hash algorithm since the device 109-1 is selecting flow A on link 206-1 and flows B and C on link 206-2 for a communication link from the subset of available communication links and efficiently using the available bandwidth of member links 206 of LAG 208 for transmission of the data flows (see Gale, Fig.2A-B Col 7 lines 1-10 and Fig.3A-B Col 8 line 55 to Col 9 line 24).  

Claim 59, Applicant’s argument is the same argument as in claim 41. Please see the above for examiner’s response.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 41-42, 50 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Gale [hereinafter as Gale], US 9,565,112 B2 in view of Casaccia et al. [hereinafter as Casaccia], US 7,142,565 B2.
Regarding claim 41, Gale discloses wherein a method for link aggregation of a plurality of communication links, the method comprising a communication arrangement (Fig.1A Col 3 lines 10-64, link aggregation (LAG) of a plurality of communication links):
obtaining data segments to be transmitted (Fig.1A Col 3 lines 10-64, obtaining data packet segments to be transmitted/data transfer and Fig.1A-B Col 4 lines 29 to Col 5 lines 44, obtaining data packet segments to be transmitted, hash is equal to data segments or obtaining a sequence of data packets and hashed flow (i.e., data packet segments) to be transmitted);
identifying one or more data flows in the obtained data segments (Fig.3A Col 7 line 42 to Col 8 line 2, determining/identifying which data flows will be serviced in the obtained data packet segments);
determining a subset of available communication links out of the plurality of communication links, which subset of available communication links are available
for transmission of the data segment within a current time period (Fig.3A-B Col 8 line 55 to Col 9 line 24, determining which flow the packet belongs to and the corresponding port 304 that the packet should be directed to, determining which port 304 a packet will be directed to/ available communication links for transmission of the data segment by using the flow based mapping); and
selecting a communication link from the subset of available communication links for
transmission of a data segment associated with a certain data flow (Fig.3A-B Col 8 line 55 to Col 9 line 24, direct/selecting the packet to the egress port/a communication link from the subset of available communication links based on the output of the hash algorithm for transmission of a data segment and re-direct flows from the inactive link 305 to active links 315 by using a hash algorithm and Fig.2A-B Col 7 lines 1-10, putting/ selecting flow A on link 206-1 and flows B and C on link 206-2/ a communication link from the subset of available communication links and efficiently using the available bandwidth of member links 206 of LAG 208 for transmission of a data flows); wherein the selecting comprises selecting a previous communication link that has been used
for transmission of a previous data segment from the certain data flow in response to the previous communication link being comprised in the subset of available communication links, otherwise selecting any communication link comprised in the subset of available communication links (Fig.3A-B Col 8 line 55 to Col 9 line 24, selecting comprises selecting the inactive link/previous communication link that has been used/coupled to a corresponding port for transmission of a flow/previous data flow --- from the certain data flow in response to the previous communication link being comprised in the subset of available communication links --- otherwise re-direct/select flows from the inactive link 305 to active links 315 the parsing unit 310 will continue to select the inactive link that is not available to the frame distributor 316. In this case, frame distributor 316 may use a hash algorithm to re-direct flows from the inactive link 305 to active links 315 while waiting for processor to re-map flows to active links).
	However, Gale does not expressly disclose wherein attaching sequence numbers to the data segments associated with each of the identified data flows, wherein sequence numbers are independent between data flows, in the same field of endeavor, Casaccia teaches wherein attaching sequence numbers to the data segments associated with each of the identified data flows, wherein sequence numbers are independent between data flows (Fig.1-2 Col 1 line 39 to Col 2 line 4, incorporating/ attaching sequence number in each segment of the plurality of messages associated with each of the identified streams of data flows, the sequence numbers do not include the missing segments and are independent between data flows and Fig.1-2 Col 10 line 52 to Col 11 line 7, the sequence numbers exclude the missing segments).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale to incorporate the teaching of Casaccia in order to provide a mechanism for retransmission and duplication of data packets.	                                                                                       	It would have been beneficial to use the control system which identifies and requests retransmission of at least one of the missing segments. The control system reconstructs each message of the plurality of messages based on the incorporated segment identification and the sequence number that does not include the missing segments. The control system passes each of the recon structed messages to an upper protocol layer without waiting for reception of missing segments for other messages in the stream of messages as taught by Casaccia to have incorporated in the system of Gale to provide for efficient use of communication resources in a CDMA communication system. (Casaccia, Fig.1-2&8-9 Col 1 line 39 to Col 2 line 4, Fig.1 Col 2 lines 60-67 and Fig.1-2 Col 10 line 52 to Col 11 line 7)

Regarding claim 42, Gale and Casaccia disclosed all the elements of claim 41 as stated above wherein Gale further discloses the identifying comprises determining a hash checksum based on a predetermined section of each data segment, wherein a data flow is identified by a respective hash checksum (Fig.1A Col 4 lines 64-67 to Col 5 lines 1-10, determining a hash checksum based on a predetermined section of each data packet segment and Fig.1B Col 5 lines 23-67, a data packet flow is identified by a respective hash checksum).

Regarding claim 50, Gale and Casaccia disclosed all the elements of claim 41 as stated above wherein Gale further discloses the plurality of communication links comprises one or more radio communication links (Fig.1A Col 2 lines 56-67 to Col 3 lines 1-3, the multiple/ plurality of communication links comprises one or more radio
communication links); and
wherein a communication arrangement comprises a traffic handling unit and a
communication link interface for each communication link (Fig.3A-B Col 7 lines 11-27, the communication arrangement comprises a processor 306/traffic handling unit, packet parsing unit, forwarding unit and a communication link interface egress ports for each communication link).

Regarding claim 59, Gale discloses wherein a communication arrangement adapted for link aggregation of a plurality of communication links (Fig.1A Col 3 lines 10-64, communication management/arrangement for link aggregation (LAG) of a plurality of communication links), which communication arrangement is configured to communicate via the plurality of communication links (Fig.1A Col 3 lines 10-64, communication management/arrangement of link aggregation (LAG) via a plurality of communication links), the communication arrangement comprising a traffic handling unit comprising:
processing circuitry and memory containing instructions executable by the processing circuitry causing the traffic handling unit to (Fig.3A-B Col 7 lines 11-65, a traffic handling unit of an example device 300 comprises processor 306/processing circuitry and memory 308 containing instructions executable by the processor 306/processing circuitry causing the traffic handling unit to):
obtain data segments to be transmitted (Fig.1A Col 3 lines 10-64, obtaining data packet segments to be transmitted/data transfer and Fig.1A-B Col 4 lines 29 to Col 5 lines 44, obtaining data packet segments to be transmitted, hash is equal to data segments or obtaining a sequence of data packets and hashed flow (i.e., data packet segments) to be transmitted);
identify one or more data flows in the obtained data segments (Fig.3A Col 7 line 42 to Col 8 line 2, determining/identifying which data flows will be serviced in the obtained data packet segments);
determine a subset of available communication links out of the plurality of communication links, which subset of available communication links are available for transmission of a data segment within a current time period (Fig.3A-B Col 8 line 55 to Col 9 line 24, determining which flow the packet belongs to and the corresponding port 304 that the packet should be directed to, determining which port 304 a packet will be directed to/ available communication links for transmission of a data segment by using the flow based mapping); and
select a communication link from the subset of available communication links for transmission of the data segment associated with a certain data flow (Fig.3A-B Col 8 line 55 to Col 9 line 24, direct/selecting the packet to the egress port/a communication link from the subset of available communication links based on the output of the hash algorithm for transmission of the data segment and re-direct flows from the inactive link 305 to active links 315 by using a hash algorithm and Fig.2A-B Col 7 lines 1-10, putting/ selecting flow A on link 206-1 and flows B and C on link 206-2/ a communication link from the subset of available communication links and efficiently using the available bandwidth of member links 206 of LAG 208 for transmission of a data flows);
wherein the selecting comprises selecting a previous communication link that has been used for transmission of a previous data segment from the certain data flow in response to the previous communication link being comprised in the subset of available communication links, otherwise selecting any communication link comprised in the subset of available communication links (Fig.3A-B Col 8 line 55 to Col 9 line 24, selecting comprises selecting the inactive link/previous communication link that has been used/coupled to a corresponding port for transmission of a flow/previous data flow --- from the certain data flow in response to the previous communication link being comprised in the subset of available communication links --- otherwise re-direct/select flows from the inactive link 305 to active links 315 the parsing unit 310 will continue to select the inactive link that is not available to the frame distributor 316. In this case, frame distributor 316 may use a hash algorithm to re-direct flows from the inactive link 305 to active links 315 while waiting for processor to re-map flows to active links). 
	However, Gale does not expressly disclose wherein attach sequence numbers to the data segments associated with each identified data flow, wherein the sequence numbers are independent between the data flows, in the same field of endeavor, Casaccia teaches wherein attach sequence numbers to the data segments associated with each identified data flow, wherein the sequence numbers are independent between the data flows (Fig.1-2 Col 1 line 39 to Col 2 line 4, incorporating/ attaching sequence number in each segment of the plurality of messages associated with each identified streams of data flow, the sequence numbers do not include the missing segments and are independent between the data flows and Fig.1-2 Col 10 line 52 to Col 11 line 7, the sequence numbers exclude the missing segments).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale to incorporate the teaching of Casaccia in order to provide a mechanism for retransmission and duplication of data packets.	                                                                                       	It would have been beneficial to use the control system which identifies and requests retransmission of at least one of the missing segments. The control system reconstructs each message of the plurality of messages based on the incorporated segment identification and the sequence number that does not include the missing segments. The control system passes each of the recon structed messages to an upper protocol layer without waiting for reception of missing segments for other messages in the stream of messages as taught by Casaccia to have incorporated in the system of Gale to provide for efficient use of communication resources in a CDMA communication system. (Casaccia, Fig.1-2&8-9 Col 1 line 39 to Col 2 line 4, Fig.1 Col 2 lines 60-67 and Fig.1-2 Col 10 line 52 to Col 11 line 7)


Claims 43, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Gale [hereinafter as Gale], US 9,565,112 B2 in view of Casaccia et al. [hereinafter as Casaccia], US 7,142,565 B2 further in view of Hakenberg et al. [hereinafter as Hakenberg], US 2003/0198250 A1.
Regarding claim 43, Gale and Casaccia disclosed all the elements of claim 41 as stated above.
	However, Gale and Casaccia does not explicitly disclose the attaching comprises compressing sequence numbers prior to the attaching. 
	In the same field of endeavor, Hakenberg teaches wherein the attaching comprises compressing sequence numbers prior to the attaching (Fig.1-2 [0012], the attaching comprises compressed sequence numbers prior to the attaching).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale and Casaccia to incorporate the teaching of Hakenberg in order to improve the estimation of the optimum time.	                                                                                       	It would have been beneficial to compress the sequence number by splitting the sequence number in a constant portion and a variable portion for transmitting the portions separately and only if required. The most significant bits of the sequence number may be selected as the constant portion, which is transferred to the decompressor only once. Compressor and decompressor may calculate the sequence number for each packet by adding the variable compressed sequence number to the sequence number stored as a reference as taught by Hakenberg to have incorporated in the system of Gale and Casaccia to provide an optimization of transmission efficiency. (Hakenberg, Fig.1-2 [0012] and Fig.3-5 [0020])

Regarding claim 44, Gale, Casaccia and Hakenberg disclosed all the elements of claim 43 as stated above wherein Hakenberg further discloses the compressing comprises differentially compressing attached sequence numbers according to an arithmetic difference between a previous and a current sequence number (Fig.2-3 [0017], the compressing comprises differentially compressing attached sequence numbers according to the receiver removes all previous packets from the window and thus uses the decompressed sequence number as a new reference sequence number).

Regarding claim 45, Gale, Casaccia and Hakenberg disclosed all the elements of claim 43 as stated above wherein Hakenberg further discloses the compressing comprises generating an implicit sequence number configured to be unambiguously recreated on a receiving side of the communication link out of the plurality of communication links (Fig.2-3 [0036], the compressing comprises sending the packet that includes the compressed sequence number at step 26, or whether the process should branch to step 25 of performing a re-initialization process, which reinitializes the value of the sequence number and Fig.3 [0040], sending the acknowledgement packet that includes the sequence number configured to be unambiguously recreated on a receiving side of the communication link out of the plurality of communication links).



Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gale [hereinafter as Gale], US 9,565,112 B2 in view of Casaccia et al. [hereinafter as Casaccia], US 7,142,565 B2 further in view of William et al. [hereinafter as William], EP 1701486 A1.
Regarding claim 46, Gale and Casaccia disclosed all the elements of claim 41 as stated above wherein Casaccia further discloses the determining comprises maintaining a Link Characterization Table comprising status information associated with each communication link in the plurality of communication links (Fig.1 Col 3 lines 51 to Col 4 line 1-9, maintaining a Link Characterization Table comprising link signals status information associated with each communication link in the plurality of communication links and Fig.4 Col 5 lines 38-67, maintaining a communication link with a destination).
	Even though Gale and Casaccia disclose the determining comprises maintaining a Link Characterization Table comprising status information associated with each
communication link in the plurality of communication links, in the same field of endeavor, William teaches wherein the determining comprises maintaining a Link Characterization Table comprising status information associated with each
communication link in the plurality of communication links (Fig.3 [0029], a table of link characteristics maintained by the access point and Fig.4 [0042], information in the entry comprising status information associated with each communication link in the plurality of communication links).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale and Casaccia to incorporate the teaching of William in order to provide a multi-hop cellular network.	                                                                                       	                         	It would have been beneficial to use a table of link characteristics maintained by the access point 12. The access point 12 attempts to send data to the devices 14, 16, 18, 19 at the maximum 802.11 b data rate, namely 11 Mbps. If it receives acknowledgements from them, then it knows the signal was sent with sufficient power. Since the access point is provided with mains power it simply increases its power to a point where it can successfully transmit to all devices in the wireless local area network at 11 Mbps. The access point records these transmission rate and powers in its link table as taught by William to have incorporated in the system of Gale and Casaccia to improve the end-to-end bandwidth. (William, Fig.1-2 [0014], Fig.3 [0029] and Fig.4 [0042])

Regarding claim 47, Gale, Casaccia and William disclosed all the elements of claim 46 as stated above wherein Casaccia further discloses the status information comprises flow control information indicating if the communication link is available for transmission of the data segment (Fig.1 Col 4 line 4-21, the status information comprises flow control information indicating if the communication link is available for transmission of the data segment).


Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Gale [hereinafter as Gale], US 9,565,112 B2 in view of Casaccia et al. [hereinafter as Casaccia], US 7,142,565 B2 further in view of Liang et al. [hereinafter as Liang], US 2018/0019942 A1.
Regarding claim 48, Gale and Casaccia disclosed all the elements of claim 41 as stated above wherein Gale further discloses wherein the selecting comprises maintaining a transmit Flow Identity Table (tFIT) (Fig.3A-B Col 7 line 42-67 to Col 8 line 1-3, building/maintaining a transmit Flow Identity Table identified by a packet header type) comprising:
Flow Identities (Fl) associated with the identified data flows (Fig.1A-B Col 4 line 39-67 to Col 5 line 1-44, flow identifier associated with the identified data flows); and
corresponding communication link identifiers (LID) (Fig.1A-B Col 4 line 39-67 to Col 5 line 1-44, corresponding communication link identifiers);
wherein the LIDs are used for identifying the previous communication link used for
transmission of the most recently transmitted data segment associated with each
Fl out of the plurality of communication links (Fig.3A-B Col 7 line 1-67 to Col 8 line 1-3, communication link identifiers are used for identifying the previous communication link used for transmission of the most recently transmitted data segment and Fig.1A-B Col 4 line 39-67 to Col 5 line 1-44, flow identifier of the plurality of available communication links).
	Even though Gale and Casaccia disclose wherein the selecting comprises maintaining a transmit Flow Identity Table (tFIT) comprising: Flow Identities (Fl) associated with the identified data flows; and corresponding communication link identifiers (LID); wherein the LIDs are used for identifying the previous communication link used for transmission of the most recently transmitted data segment associated with each Fl out of the plurality of communication links, in the same field of endeavor, Liang teaches wherein the selecting comprises maintaining a transmit Flow Identity Table (tFIT) (Fig.4 Table 2 [0067], maintaining a transmit Flow Identity Table) comprising: Flow Identities (Fl) associated with the identified data flows (Fig.1-2&4 Table 2 [0060]-[0061], flow Identifier associated with the identified packet data flows); and corresponding communication link identifiers (LID) (Fig.1-2&4 Table 2 [0061]-[0067], communication link identifiers protocol identifier, segment identifier); wherein the LIDs are used for identifying the previous communication link used for transmission of the most recently transmitted data segment associated with each Fl out of the plurality of communication links (Fig.1-2&4 Table 2 [0061]-[0067], the link identifiers are used for identifying the previous communication component link used for transmission of the most recently transmitted data segment associated with each flow identifier out of the plurality of communication links).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale and Casaccia to incorporate the teaching of Liang in order to provide several component link selection methods.	                                                                                       	It would have been beneficial to use the selecting in step S302, according to a correspondence between packet priorities and component links in a link aggregation group, a component link corresponding to the priority of the packet which includes: selecting, according to a correspondence between component fragment units and component links, a component link corresponding to the component fragment unit as taught by Liang to have incorporated in the system of Gale and Casaccia to improve efficiency and reliability of packet transmission. (Liang, Fig.1-2 [0023], Fig.1-2&4 Table 2 [0060]-[0061] and Fig.1-2&4 Table 2 [0061]-[0067])

Regarding claim 49, Gale, Casaccia and Liang disclosed all the elements of claim 48 as stated above wherein Casaccia further discloses the tFIT comprises the attached sequence number of the most recently transmitted data segment associated with each Fl (Fig.1-2&4 Table 2 [0061]-[0067], the flow identifier table comprises the attached sequence number of the most recently transmitted packet data fragment/ segment associated with each flow identifier).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414 

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414